

AMENDMENT NO. 2
TO
BURLINGTON RESOURCES INC.
1998 EMPLOYEE PHANTOM STOCK PLAN
 
 
The Burlington Resources Inc. 1998 Employee Phantom Stock Plan (the “Plan”) is
hereby amended as follows:
 
1.    Section 2.4 of the Plan is amended, effective as of the “Effective Time”
as defined in that certain Agreement and Plan of Merger dated as of December 12,
2005 by and among Burlington Resources Inc., ConocoPhillips and Cello
Acquisition Corp. (the “Effective Time”), to read as follows:
 
“2.4 Common Stock
 
The Common Stock, par value $.01 per share, of the Company or such other class
of shares or other securities as may be applicable pursuant to the provisions of
Section 5 (except as otherwise provided in Section 6.7).”
 
2.    Section 2 of the Plan is amended, effective as of December 12, 2005, by
adding the following new Section 2.11:
 
 
“2.11 Merger Agreement
 
 
The Agreement and Plan of Merger, dated December 12, 2005, by and among the
Company, ConocoPhillips and Cello Acquisition Corp., a wholly owned subsidiary
of ConocoPhillips, pursuant to which the Company will be merged with and into
Cello Acquisition Corp.”
 
3.    Section 6.6 is amended, effective as of December 12, 2005, to read as
follows:
 
“6.6  All shares of Phantom Stock shall automatically vest and immediately be
payable upon a Change in Control; provided, however, that any shares of Phantom
Stock granted after December 12, 2005 will not vest and be immediately payable
at the Effective

 
 
 

--------------------------------------------------------------------------------

 

Time (as defined in the Merger Agreement), but will instead retain their normal
vesting schedule subject to vesting in full and immediate payment in the event,
following the Effective Time, of a termination of employment of the holder by
the Company (or ConocoPhillips) without “Cause” (as such term is defined in the
Company’s Employee Change in Control Severance Plan) or by the holder for “Good
Reason” (as such term is defined in the Company’s Employee Change in Control
Severance Plan) prior to full vesting.”
 
4.    Section 6 of the Plan is amended, effective as of the Effective Time, by
adding the following new Section 6.7:
 
“6.7  At the “Effective Time” as defined in the Merger Agreement, each share of
Phantom Stock shall be converted in accordance with the Merger Agreement into
phantom shares of common stock of ConocoPhillips, and thereafter the term
“Common Stock” for purposes of this Plan shall mean common stock of
ConocoPhillips.”
 
-2-

--------------------------------------------------------------------------------

 



